FIRST ACTION INTERVEIW FAI (STEP 2)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Proposed Amendment
All proposed pending claims 1-20 filed December 14, 2021 are examined in this FAI (Step 2) office action. Applicant’s patent counsel is welcome to schedule a telephonic interview for further discussions.
Response to Arguments
35 USC 112(a)
Rejection of claims 10 and 19 under 35 USC 112(a) is conditionally withdrawn in light of proposed amendments.
35 USC 112(b)
Rejection of claims 1-11 and 19 under 35 USC 112(b) is conditionally withdrawn in light of proposed amendments.
35 USC 101
Rejection of claims 1-20 under 35 USC 101 is conditionally withdrawn in light of proposed amendments. The claimed embodiments provide a visually-specific interface for item-level re-purchase functionality of items from a plurality of merchants, rather than merchant-specific items displayed directly on the merchant’s website for repurchase purposes. Use of an active digital purchase button on the user interface streamlines user interaction. The combination of features renders claim 1 as a whole a practical application in the computer arts. 

35 USC 103
Applicant’s arguments, see remarks filed December 14, 2021 with respect to the rejection(s) of claim(s) under35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection necessitated by amendment to the proposed claims filed December 14, 2021. All previous recited prior art is withdrawn in favor of Blank alone, Blank in combination with Katzin, and Blank-Katzin in combination with Amazon. All arguments are hinged on the withdrawn prior art and are rendered moot.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specific to claim 12, “a computer hardware arrangement” is insufficient language for a system/apparatus claim. Please strike “hardware arrangement.” Likewise a user interface requires a structural element, for example: device, apparatus, plus language that links the computer with the device/apparatus displaying the user interface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-18 and 20 are rejected under 35 USC 102(a)(1) as being anticipated by Blank et al., US 2012/0191565 “Blank” IDS considered October 14, 2021.
Blank teaches all the limitations of claims 1-6, 11-18 and 20. 
In Blank see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 1: (Currently Amended) A method for implementing a modified financial account user interface to enable single-action re-purchase operations, the method comprising:
generating a list of transactions with a plurality of merchants using a financial account associated with a financial account provider;
[Blank: 0007] A further embodiment is directed to a method performed by a consumer or user of a computing device that accesses a digital receipt account hosted by an intermediate computer. The consumer logs into the account, selects or views a digital receipt that includes item-level data about one or more items, and if the consumer decides to purchase an item within the digital receipt again, the user selects or clicks on an input element, e.g. in the form of a button or graphic image, to be directed from the digital receipt to a merchant website where the consumer can finalize the order for re-purchasing the item. Purchasing the item can be completed with a single click of the input element within the digital receipt as a result of any order form being automatically populated based on available account and receipt data, or the user can click on the input element, be directed to a website, then make one or more clicks to complete the purchase.
[Blank: 0012] In a single or multiple embodiments, the consumer selects, clicks, executes, activates or launches the input element to be directed to a page of a merchant website displaying the specific item or that includes information about the specific item. According to one embodiment, the website page may be a "check out" page in which the item is already added or included within an electronic order or electronic shopping cart (e.g., populated based on data from the consumer account or digital receipt) such that the consumer can immediately proceed to approve the order and purchase the item again, e.g., with a single click of a mouse or keypad.
[Blank: 0048] At 310, according to certain embodiments, receipt program 221 identifies or searches for electronic or on-line source(s) of specific item 212 identified by item-level receipt data 216. Thus, as shown in FIG. 5, receipt program 221 stores item-level transaction data 216 within a table or other data structure 500 that indicates which items 212 were purchased by consumer 235 from which merchants 215 and/or which merchants 215 offer which items 212 based on prior consumer 235 purchases.
determining item level data for each of the transactions, wherein a transaction selected by a user from the list of transaction, is displayed as an expandable list of associated transaction items;
[Blank: 0059] With continuing reference to FIG. 3 and with further reference to FIG. 9, at 318, consumer 235 utilizes computing device 230 to access an account consumer 235 has with host to access consumer's digital receipts 223 stored or managed by intermediate computer 220. At 320, and with further reference to FIG. 10A, digital receipt 223 generated by receipt program 221 and including item-level receipt data 216 and the "rebuy" or "repeat purchase" input element 226 is displayed on consumer computing device 230. Please note: a) Description, item #, quantity and price are examples of Item level data for each transaction, see Fig. 10A; and  b) Fig. 10B illustrates an expanded list of receipts that can be repurchased.
displaying a transaction selected by a user from the list of transactions, as an expandable list of associated transaction items with an active purchase button associated with each transaction item that is available for repurchase, wherein the active purchase button is displayed adjacent to a corresponding transaction item;
[Blank: 0059] … At 320, and with further reference to FIG. 10A, digital receipt 223 generated by receipt program 221 and including item-level receipt data 216 and the "rebuy" or "repeat purchase" input element 226 is displayed on consumer computing device 230.
receiving a purchase request, based on a user interaction with the active purchase button associated with a selected transaction item, to repurchase the selected transaction item; and initiating a repurchase of the selected transaction item directly via the financial account provider associated with the user.
[Blank: 0041] … In other embodiments, receipt program 221 is a component or module of a financial management system (FMS) that receives item-level transaction data 216 from transaction processing devices 215 and/or other sources of such data. Examples of a FMS in which embodiments may be implemented or that may be adapted to execute or utilize embodiments include QUICKRECEIPTS, QUICKEN, FINANCEWORKS and MINT. QUICKRECEIPTS, QUICKEN, FINANCEWORKS and MINT are registered trademarks of Intuit Inc.
[Blank: 0043] A FMS is defined to include, any computing system implemented, online or web-based, system, package, program, module, or application that gathers financial data, has the capability to receive or retrieve financial data including item-level electronic transaction data 216, analyze and categorize at least part of the financial data into various reports or displays that are provided to consumer 235, and provide consumer 235 with the capability to conduct, and/or monitor, financial transactions. Further aspects examples of a FMS or receipt program 221 that may embody, utilize or be adapted to embody or utilize embodiments are described in http://myquickreceipts.intuit.ccom; http://www.financeworks.com, and U.S. application Ser. No. 12/609,922, the contents of which are incorporated herein by reference as though set forth in full. For ease of explanation, reference is made generally to a receipt program 221.
[Blank: 0064] According to another embodiment, consumer 235 clicks on input element 226 and is then directed to a website 217 including information about item 212 and then clicks a button or other element to add item 212 to an electronic shopping cart. Consumer 235 can then, as necessary, navigate additional screens or pages of website 217 to finalize the purchase. According to a further embodiment, consumer 235 clicks on input element 226 and is then directed to a website 217 in which item 212 is already added to an electronic shopping cart and the page includes a "purchase" button that may be clicked or selected by consumer 235 to purchase item 212. Thus, embodiments can be configured such that consumer 235 can purchase the item 212 again with a single click of input element 226 or a single click of a purchase button within a screen or page of website 217 to which consumer was directed as a result of clicking input element 226. In yet another embodiment, clicking input element 226 is a request to purchase item 212 again with no further navigation required such that 1-click repurchase is possible from digital receipt 223.
Regarding claim 2: Rejection is based upon the disclosures applied to claim 1 and as further disclosed by Blank: [0045] … Payment may be made using a transaction card (e.g., credit card, debit card, gift card, etc.), check, cash and other forms of payment. 
Regarding claim 3: Rejection is based upon the disclosures applied to claim 1.
Regarding claim 4: Rejection is based upon the disclosures applied to claim 1.
Regarding claim 5: Rejection is based upon the disclosures applied to claim 1 and as further disclosed by Blank. [Blank: 0064] . . .  In yet another embodiment, clicking input element 226 is a request to purchase item 212 again with no further navigation required such that 1-click repurchase is possible from digital receipt 223. Please note: Credit card information is excluded.
Regarding claim 6: Rejection is based upon the disclosures applied to claim 1 and as further disclosed by Blank. [Blank: 0036] Referring to FIG. 2, a system 200 constructed according to one embodiment for directing a consumer from a digital receipt to a merchant or other source of a specific item for facilitating repeat or recurring purchases of the specific item …
Regarding claim 11: Rejection is based upon the disclosures applied to claim 1 and as further disclosed by Blank. In Fig. 10A, the system validates that the first (top) item can be repurchased and the bottom item cannot be repurchased, see [Blank: 0060]. In Fig. 10B, both validated items may be repurchased.
Regarding claim 12: Rejection is based upon the disclosures applied to claim 1 regarding computing system components, e.g. computer hardware, user interface display.
Regarding claims 13-18: Rejections are based upon the disclosures applied to claims 1, 12 and dependents of claim 1 reciting similar subject matter.
Regarding claim 20: Rejection is based upon the disclosures applied to claim 1 regarding computing system components, e.g. computer hardware, user interface display, memory.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 10 and 19 are rejected under 35 USC 103 as being unpatentable over Blank, US 2012/0191565, in view of Katzin et al, US 2014/0337175 “Katzin.”
Rejections are based upon the teachings applied claims 1 and 12 by Blank and further upon the combination of Blank-Katzin. Although Blank facilitates one-click repurchasing, Blank does not expressly mention denying a transaction based upon dollar amount or item category, Katzin would have taught Blank such techniques implemented by a system that facilitates “buy again” one-click purchasing.
In Katzin see at least:
[Katzin: 0141]  FIGS. 16A-C show user interface diagrams illustrating example aspects of a purchase controls settings mode of a virtual wallet application in some embodiments of the UEP. With reference to FIG. 16A, in some implementations, a user may be able to view and/or modify purchase controls that allow only transaction that satisfy the purchase controls to be initiated from the wallet. In one implementation, a consumer may configure consumer-controlled fraud prevention parameters to restrict a purchase transaction via his electronic wallet, e.g., transaction time, maximum amount, type, number of transactions per day, and/or the like. For example, a consumer may enroll with an electronic wallet service (e.g., Visa V-Wallet) by creating an e-wallet account and adding a payment account to the e-wallet (e.g., a credit card, a debit card, a PayPal account, etc.). The consumer may configure parameters to restrict the wallet transactions. For example, the consumer may configure a maximum one-time transaction amount (e.g., $500.00, etc.). For another example, the consumer may a specify a time range of transactions to be questionable (e.g., all transactions occurring between 2 am-6 am, etc.). For another example, the consumer may specify the maximum number of transactions per day (e.g., 20 per day, etc.). For further examples, the consumer may specify names and/or IDs of merchants with whom the transactions may be questionable (e.g., Internet spam sites, etc.).
[Katzin: 0156] With reference to FIG. 17C, in some implementations, a user may desire to enter into a purchase transaction. The user may provide an input into user device executing a virtual wallet application indicative of the user's desire to enter into the purchase transaction, 1731. In response, the device may identify the parameters of the transaction (e.g., geographical location, transaction value, transaction card, product category, time, date, cart, wallet type [bonded, unbonded], currency, account balance(s) around the time of initiation of the transaction, etc.), 1732. The device may query a database for purchase control settings that may apply to the purchase transaction request, 1733. For example, these could include rules set by a bonded wallet user who has authorization to set purchase controls on the user's wallet. The device may process each purchase control setting to ensure that no setting is violated. In alternative schemes, the device may process purchase control settings until at least one purchase control setting permits the purchase transaction to be performed (or the purchase transaction may be denied if no setting permits it), see 1734. The device may select a purchase control setting, and extract the restriction parameters and their associated value from the purchase control setting data structure. For example, the device may use a parser similar to the example parsers described below in the discussion with reference a to FIG. 61. The device may select a restriction parameter-value pair, 1736, and determine whether the transaction parameters violate the restriction parameter value, 1737. If the restriction is violated (1738, option "Yes"), the device may deny the purchase transaction request. Otherwise, the device may check each restriction parameter in the purchase control setting (see 1739) in a similar procedure to that described above. If the purchase control setting does not restrict the transaction, the device may execute similar procedure for all the other purchase control settings, unless one of the settings is violated (or, in the alternative scheme, if at least one purchase control setting permits the purchase transaction) (see 1740). If the device determines that the purchase transaction is permitted by the purchase control settings of the user and/or bonded wallet users (1740, option "No"), the device may generate a card authorization request, 1741, and provide the card authorization request for purchase transaction authorization (see FIG. 57A).
[Katzin: 0224] … An example of an offer to the followers of a merchant on may be "amazon offers the new Kindle.TM. at only $149.99-click here to buy." In such an example, the offer posted on the social networking site may have a link embedded (e.g., "here") that users can click to make the purchase (which may be automatically performed with one-click if they are currently logged into their virtual wallet accounts 4023). 
[Katzin: 0258] With reference to FIG. 49B, in another embodiment, a user may select the bills 4916 option. Upon selecting the bills 4916 option, the user interface may display a list of bills and/or receipts 4916a-h from one or more merchants. Next to each of the bills, additional information such as date of visit, whether items from multiple stores are present, last bill payment date, auto-payment, number of items, and/or the like may be displayed. In one example, the wallet shop bill 4916a dated Jan. 20, 2011 may be selected. The wallet shop bill selection may display a user interface that provides a variety of information regarding the selected bill. For example, the user interface may display a list of items 4916k purchased, &lt;&lt;4916i&gt;&gt;, a total number of items and the corresponding value. For example, 7 items worth $102.54 were in the selected wallet shop bill. A user may now select any of the items and select buy again to add purchase the items. The user may also refresh offers 4916j to clear any invalid offers from last time and/or search for new offers that may be applicable for the current purchase. As shown in FIG. 49B, a user may select two items for repeat purchase. Upon addition, a message 4916l may be displayed to confirm the addition of the two items, which makes the total number of items in the cart 14.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Katzin, which deny a transaction based upon purchase control settings e.g. dollar amount, product category, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Katzin to the teachings of Blank would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claim 9 is rejected under 35 USC 103 as being unpatentable over Blank, US 2012/0191565, and Katzin, US 2014/0337175, as applied to claim 8, further in view of Amazon, PTO-892 Item U.
Rejection is based upon the teachings applied to claim 8 by Blank-Katzin and further upon the combination of Blank-Katzin-Amazon. 
In Blank-Katzin see at least:
[Blank: 0045] Embodiments may involve consumer 235 purchasing various items 212, goods and services (G/S) (generally "items" 212) from various types of merchants 215. References to an "item" 212 are defined to include goods and services, and references to purchasing item 212 from a "merchant" 215 are defined to include purchases from in-store or brick and mortar merchants, from websites 217 of merchants 215 who also have stores, and from on-line merchants 215 that sell items 212 through respective websites 217 or other on-line or electronic methods or channels. For example, merchant 215 may offer items 212 in stores and on-line (e.g. merchants 215 such as MACYS, TARGET and HOME DEPOT) whereas other merchants 215 are on-line merchants such as AMAZON and EBAY.
Although Blank-Katzin will deny a transaction based upon product category, Blank-Katzin do not expressly mention the item category includes at least one of computers, electronics, jewelry or appliances. Amazon on the other hand would have taught Blank-Katzin at least one of: computer, electronics, jewelry or appliances as product categories. In Amazon see at least pages 1 and 4 for computers, electronics, jewelry and appliances as categories.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and methods of Blank-Katzin to list product categories as taught by Amazon in order to identify what types of products are offered.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0150677 (Shuster) “Automatic Resupply of Consumable Commodities,” discloses: [0030] The inventions improve on existing technology by placing a "re-order" device in, near, or within a consumable good. The re-order device provides single-click functionality to order a refill of the consumable good. The device may also have other buttons, including "cancel", "quantity", and "expedite", as well as optional display modality to provide the user with feedback as to the current order status.
US 9,286,637 (Keld et al.) “Adaptive and Customizable Account Interface System and Method,” discloses:
(85: col. 12, lines 21-31) FIG. 13 illustrates a receipt collector user interface 130 in accordance with an embodiment of the invention. The receipt collector user interlace 130 may be formulated by receipt management module 370 of the user experience customization engine 300. A receipt collection function of the user behavior monitoring components may collect receipts and list multiple receipts under a recent transactions section 132. Additionally, a view thumbnails option 134 may be provided for graphic presentation. By selecting a view receipt option 135, an account holder can view a snapshot 136 of a merchant receipt.
(86: col. 12, lines 32-39) Thus, the receipt management module 370 provides an interactive archive of all purchase and payment receipts. The receipt management module 370 captures merchant pass-through data for receipts, which can later be displayed on the interlace 130, collated, grouped, sorted, searched, and printed. Additionally, a “shopping off the statement” feature may allow account holders to reorder previously purchased items with a single click.
US 10,296,964 (Rausch et al.) “Effortless and Automated Reordering,” discloses: [Abstract] An effortless and automated reordering system includes a dedicated electronic device with a simple button interface that, upon depression of the button, initiates a process of ordering (or reordering) a product associated with the device and a button on that device. The electronic device may store in memory a device identifier and button identifiers for each button as the basis for order request information. The stored data may be communicated to a fulfillment service (e.g., an online merchant, fulfillment center, etc.) for order identification processing. In some cases, an application provided by the fulfillment service may be executed on a secondary management device to allow a user to configure the electronic device to map the buttons to different products, and even different vendors, to facilitate reconfigurable order management.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        July 7, 2022